PER CURIAM.
Appellant’s argument that the letter from plaintiffs counsel did not amount to a “claim” for purposes of its errors and omissions policy is rejected on authority of Paradigm Insurance Co. v. P & C Insurance Systems, Inc., 747 So.2d 1040 (Fla. 3d DCA 2000). That aside, the record is clear that appellant had notice of facts which could be the basis for the instant claim and failed to disclose them as required by the application submitted to appellee for a claims-made errors and omissions policy.
The argument on appeal that rescission of the policy should not be allowed because appellee did not tender back the premiums was not raised below. More to the point, the policy by its terms excluded coverage for undisclosed preexisting claims, or preexisting acts or omissions which could ripen into claims. There was no coverage *160for this claim whether the policy was rescinded or not.
Affirmed.